Action to recover damages (a) for loss of services of plaintiff’s wife, injured through the negligence of appellant Bundy in the operation of a motor truck owned by appellants Wohlgemuth and Adams, and for medical expenses; and (b) for damages to plaintiff’s automobile, injured through the same negligence. The jury rendered a verdict in favor of plaintiff *926for $1,000, upon which, judgment was duly entered. From that judgment defendants appeal. Judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event, on the ground that the verdict as to the amount of damages is against the weight of evidence and excessive, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to- $604.75 the amount of the verdict rendered in his favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.